                  Case 16-12577-KJC             Doc 442        Filed 04/12/19         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                   )    Chapter 7
                                                         )
XCI LIQUIDATION, INC., et al., 1                         )    Case No. 16-12577 (KJC)
                                                         )
                          Debtors.                       )    (Jointly Administered)
                                                         )

                 AGENDA OF MATTERS SCHEDULED FOR STATUS HEARING
                     ON APRIL 16, 2019 AT 3:00 P.M. (EASTERN TIME)

    Please take notice that the Status Hearing will take place at the United States Bankruptcy
       Court for the District of Delaware, 824 Market Street, 5th Floor, Courtroom No. 5,
              Wilmington, Delaware 19801, before The Honorable Kevin J. Carey 2

STATUS HEARING GOING FORWARD

          Related Documents:

          A.      Status Report [D.I. 440; filed 3/15/19]

          B.      Notice of Status Hearing [D.I. 441; filed 4/10/19]

          Status: This matter is going forward.



                                           -Signature Page to Follow-




1
  Consistent with and pursuant to the Order Modifying the Court’s Prior Order (i) Converting Cases from Chapter
11 to Chapter 7 of the Bankruptcy Code and (ii) Setting Bar Date for Filing Chapter 11 Fee Applications and
Establishing a Hearing Date Thereon [D.I. 412], the Debtors, together with the last four digits of each Debtor’s federal
tax identification number are as follows: XCI Liquidation, Inc. (4611); XCI Liquidation, Ltd. (9610); XCC
Liquidation, Inc. (2053); XCHK Liquidation, Ltd. (7411); PMXH Liquidation, Ltd. (4611); AN Liquidation, Inc.
(7821); N Liquidation, Inc. (2940); XAH Liquidation, LLC (4611); and XBR Liquidation LTDA (0154).
2
 Any party that wishes to make a telephonic appearance at the status hearing should make arrangements through
CourtCall, LLC at (866) 582-6878 prior to 12:00 p.m. (noon) (prevailing Eastern time) on Monday, April 16, 2019.


{01439218;v1 }
                 Case 16-12577-KJC   Doc 442   Filed 04/12/19   Page 2 of 2



Dated: April 12, 2019                   ASHBY & GEDDES, P.A.

                                        /s/ Gregory A. Taylor
                                        Gregory A. Taylor (DE No. 4008)
                                        David F. Cook (DE No. 6352)
                                        500 Delaware Avenue
                                        P.O. Box 1150
                                        Wilmington, Delaware 19899
                                        Telephone: (302) 654-1888
                                        Facsimile: (302) 654-2067
                                        Email: gtaylor@ashbygeddes.com
                                        Email: dcook@ashbygeddes.com

                                        Counsel to Don A. Beskrone,
                                        Chapter 7 Trustee of the Debtors and the Debtors’
                                        Estates




{01439218;v1 }                             2
